United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1666
Issued: August 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 28, 2017 appellant, through counsel, filed a timely appeal from a June 1, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days elapsed from the last merit decision, dated June 24, 2016, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 30, 2015 appellant, then a 49-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that she twisted her left ankle while at work on May 26, 2015. She
indicated that she was “[unsure]” as to the cause of injury. The employing establishment
controverted appellant’s claim, noting that she had originally stated that her injury occurred at
home. It also noted that she told her supervisor on May 27, 2015 that it was an old injury.3
On May 27, 2015 appellant was treated in the employing establishment’s personnel health
unit. Florencio E. Marquinez, a physician assistant, reported that appellant twisted her left ankle
the prior day at 10:30 a.m. in the hallway of the progressive care unit (PCU). Appellant did not
recall encountering a wet floor or obstacle. Although she currently reported a pain level of seven,
at the time of injury it did not feel bad, and she did not seek any treatment. Following her injury,
appellant had taken 600 mg of Motrin and had soaked her foot in Epsom salt. Mr. Marquinez also
reported that she did not recall any past injury to her left ankle. On examination, he noted full
range of motion, no ecchymosis, mild edema, and tenderness of the left lateral malleolus peroneus
longus. Mr. Marquinez diagnosed left ankle sprain and explained that given the mechanism of
injury, history, and objective findings appellant’s diagnosis was causally related to the workplace
injury.4 Appellant was referred for an ankle air cast. Mr. Marquinez also provided limited-duty
work restrictions through June 3, 2015, which included no prolonged walking and no running or
jumping.
The employing establishment could not accommodate appellant’s work restrictions, and
therefore, she received continuation of pay (COP) beginning May 27, 2015.
Appellant returned to the personnel health unit on June 1, 2015. A left ankle x-ray taken
that day revealed no evidence of acute fracture/dislocation. Mr. Marquinez diagnosed healing left
ankle sprain/calcaneal spur. He also adjusted appellant’s air cast and extended her limited-duty
work restrictions through June 15, 2015.
On June 2, 2015 Dr. Michael B. Canales, a podiatrist, examined appellant and diagnosed
grade 2 ankle sprain. Dr. Canales noted that she reported having sprained her ankle last week
while at work. He placed appellant in a pneumatic fracture boot and advised her to refrain from
all work for two full weeks beginning June 3, 2015. Dr. Canales also completed an attending
physician’s report (Form CA-20) on June 4, 2015, which included a diagnosis of left ankle sprain
with a May 26, 2015 date of injury. On the form report, he indicated that appellant’s injury was

3

The Form CA-1 was signed by G.M., a nurse manager.

4
The May 27, 2015 treatment notes were acknowledged and electronically countersigned by Dr. Daniel J. Brustein,
a Board-certified internist.

2

caused or aggravated by an employment activity, but did not elaborate or identify a specific history
of injury. Dr. Canales reiterated that she was totally disabled from work through June 15, 2015.
The employing establishment submitted a June 3, 2018 e-mail from one of appellant’s
colleagues, M.B., who indicated that appellant told her she hurt her foot/ankle at home. Appellant
reportedly stated that she twisted it while walking. M.B. indicated that appellant made the
statement on approximately May 27, 2015.
In a June 4, 2015 e-mail, appellant’s supervisor, G.M., indicated that at approximately
11:30 a.m. on May 27, 2015 she noticed that appellant had a slight limp and asked her why she
was limping. According to G.M., appellant replied “I twisted my ankle when I was home.” She
then sent appellant to the personnel health unit to determine whether she could continue to work
and while she was there, appellant proceeded to tell the healthcare provider(s) that she hurt her
ankle at work. G.M. further stated that appellant never informed her that she was injured at work
until she questioned appellant upon returning to work on either June 1 or 2, 2015.
In a June 10, 2015 claim development letter, OWCP advised appellant that the evidence
received to date was insufficient to establish her claim. First, it noted that the evidence was
insufficient to establish that she actually experienced the May 26, 2015 incident as alleged. OWCP
attached a factual questionnaire for appellant’s completion and specifically requested that
appellant respond to G.M.’s allegation that appellant advised her on May 27, 2015 that she twisted
her ankle at home. OWCP also indicated that the evidence submitted was insufficient to establish
that appellant was injured in the performance of duty. Lastly, it advised her to submit a narrative
medical report from a qualified physician explaining how the diagnosed condition was
employment related. OWCP afforded appellant 30 days to submit the requested factual and
medical evidence.
OWCP subsequently received additional treatment notes from appellant’s podiatrist.
Dr. Canales recommended physical therapy for her left ankle sprain and he extended her period of
temporary total disability through June 29, 2015, at which time he released her to return to fulltime, modified duty. In a June 29, 2016 follow-up report, he diagnosed rupture of the anterior
talofibular ligament and calcaneal fibular ligament. Dr. Canales also diagnosed possible
nondisplaced fibular fracture. He recommended a magnetic resonance imaging (MRI) scan and
continued light-duty work until the MRI scan was obtained and evaluated.
OWCP did not receive a response to its June 10, 2015 factual questionnaire within the time
allotted.
By decision dated July 17, 2015, OWCP denied appellant’s claim, finding that the evidence
submitted was insufficient to establish that the employment incident occurred, as alleged. It noted
that on her Form CA-1 she expressed uncertainty as to the cause of her injury and that she had
failed to respond to the provided factual questionnaire. Consequently, OWCP found that appellant
failed to establish that she sustained an injury as defined under FECA.
On July 28, 2015 counsel timely requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on March 15, 2016. At the hearing,
appellant testified that at approximately 10:30 a.m. on May 26, 2015, she was walking in the

3

hallway at work with an electrocardiogram (EKG) machine when she twisted her left ankle. She
did not immediately report her injury because the pain was not that severe and she believed that
her ankle would be alright. Appellant continued working, but when she went home that evening
her ankle swelled up a lot. She further stated that she reported her injury to G.M. when she returned
to work the following day, May 27, 2015. Appellant denied telling G.M. that she had been injured
at home. As to why she wrote “[unsure]” on her Form CA-1 regarding the cause of injury,
appellant explained that she was unfamiliar with that particular form and asked a coworker for
assistance. She also provided an April 15, 2016 post-hearing statement reiterating how she injured
her left ankle at work on May 26, 2015. Appellant also described her medical treatment beginning
May 27, 2015, which included an October 29, 2015 left ankle surgical procedure.
OWCP also received a May 26, 2015 report of contact and appellant’s August 5, 2015
response to its factual questionnaire. In both documents, appellant similarly stated that she was in
the PCU hallway walking to a patient room with a portable EKG machine when she twisted her
left ankle. In her response to the factual questionnaire, she indicated that there were no witnesses
to the incident. Appellant further indicated that the next day, May 27, 2015, she told her
supervisor, G.M., that she twisted her ankle in PCU while going to a patient room to perform an
EKG. She then went to the personnel health unit where she was treated by Mr. Marquinez.
OWCP received additional medical records, including follow-up treatment records from
the employing establishment’s personnel health unit, as well as diagnostic studies and additional
progress notes from appellant’s podiatrist, Dr. Canales. On October 29, 2015 Dr. Canales
performed a left ankle arthroscopy with Brostrom lateral ankle stabilization. Appellant’s
postoperative diagnosis was ruptured anterior talofibular ligament.
Appellant returned to work on January 28, 2016. In a March 7, 2016 report, Dr. Canales
indicated that she should continue with the same work restrictions for an additional two months.
Appellant’s restrictions included that she work in a seated position, with no more than 30 minutes
of standing in an 8-hour shift.
By decision dated June 24, 2016, OWCP’s hearing representative affirmed the June 17,
2015 decision. He explained that the inconsistencies in the factual evidence had not been resolved.
The hearing representative noted that contemporaneous statements from appellant’s supervisor and
a coworker indicated that she initially reported having injured her foot/ankle at home. This
evidence, coupled with appellant’s reported uncertainty about the cause of injury as noted on her
Form CA-1 continued to cast doubt on her claim to have been injured at work on May 26, 2015.
The hearing representative further noted that while she attempted to refute statements made by
coworkers, she had not produced any convincing evidence, such as her own witness statements, to
corroborate that her account was accurate.
On December 5, 2016 counsel requested reconsideration and submitted additional factual
and medical evidence.
In an undated statement, S.B., one of appellant’s coworkers in the PCU, indicated that she
remembered the day of the injury, “May 29, 2015,” which was a very busy shift. Appellant told
her it felt like she had twisted her left ankle while walking to do an EKG. S.B. indicated that she
had advised appellant to go to the emergency room, but appellant stated that she would try and

4

walk on it. She also noted that appellant continued that day and worked through the pain because
it was very busy. The following day when she saw appellant at work, S.B. noted that appellant’s
ankle had swollen and appellant told her she had been putting ice on it. Appellant stated that her
ankle was feeling a little better, but S.B. noted that appellant was limping. Another nurse suggested
that appellant use a wrap on her ankle, which she did and it appeared to make it better.
Another nurse, A.W., provided an undated statement indicating that appellant went to the
personnel health unit on May 27, 2015 to get her ankle checked out. She also stated that on
May 30, 2015 she helped appellant file for a work-related injury on the computer. Appellant
reportedly asked several other people for assistance with filing her claim, but no one else helped
her. A.W. indicated that, at the time, she and appellant were unsure it would become this serious
of an injury.
In a July 27, 2016 statement, J.C., a registered nurse, noted that on May 26, 2015 she
observed appellant at work “walking with difficulty.” She also indicated that appellant complained
of pain in her ankle, and as the day progressed she continued to complain about her ankle pain.
J.C. observed that appellant’s ankle was swollen, and indicated that she helped her with a bandage.
She further stated that she and other coworkers advised appellant to see her physician or go to the
emergency room. Appellant told J.C. that she would go see a physician at personnel health the
next day, May 27, 2015.
In a July 29, 2016 statement, R.W., appellant’s coworker, noted that appellant injured her
ankle last year, requiring surgery. R.W. indicated that the next day at work appellant spoke with
her coworkers concerning the incident and noted that her ankle was swollen and she could barely
bear weight on it. R.W. further stated that over the course of time appellant’s ankle progressively
worsened and she could hardly walk. Appellant continued to try to work on her ankle and
unfortunately she had to have surgery.
Counsel also resubmitted appellant’s previous response to OWCP’s June 10, 2015 factual
development questionnaire.
In a September 9, 2016 report, Dr. Canales noted that appellant had been in his care after
sustaining a work-related injury to her left ankle that required operative intervention for repair of
her lateral collateral ligaments. He explained that she injured herself on the job while walking and
carrying a piece of equipment. This resulted in an inversion ankle sprain and eventual need for
surgical intervention. Dr. Canales noted that, after surgery and exhausting physical therapy,
appellant had progressed well.
By decision dated June 1, 2017, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was cumulative, repetitious, and insufficient to warrant review
of its prior decision. It explained that the evidence was cumulative, and thus, substantially similar
to evidence or documentation already contained in the case file and previously considered. OWCP
specifically noted that the statements from her coworkers and physician loosely discussed the after
effects of the claimed injury. It explained that the statements failed to identify the same date of
injury as reported by appellant and did not indicate that they directly witnessed the claimed
workplace events of May 26, 2015. OWCP found that the statements did not establish the factual

5

basis of appellant’s claim as they did not support that a workplace injury occurred on May 26,
2015, as alleged.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.7
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.8 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.9
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Counsel filed a timely request for reconsideration on December 5, 2016 and provided
newly submitted factual and medical evidence. OWCP previously denied appellant’s traumatic
injury claim because she failed to establish that the claimed May 26, 2015 employment incident
occurred, as alleged.
By its decision dated June 1, 2017, OWCP denied further merit review finding that the
newly submitted evidence was cumulative, and thus, substantially similar to evidence previously
considered. Specifically, it found that the various statements from appellant’s coworkers did not
support that a workplace injury occurred on May 26, 2015, as alleged.
OWCP previously denied appellant’s claim based primarily on the representations by her
supervisor, G.M., and a coworker, M.B., that she initially reported having injured herself at home.
5
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607.

7

Id. § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of the OWCP decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
8

Id. at § 10.606(b)(3).

9

Id. at § 10.608(a), (b).

6

Appellant refuted these assertions, but the hearing representative was unpersuaded noting that
appellant had not produced any convincing evidence, such as her own witness statements, to
corroborate that her account was accurate. She previously indicated that no one witnessed her
twist her ankle while walking in the PCU hallway on May 26, 2015 and neither G.M. nor M.B.
reported having observed appellant’s gait at work on May 26, 2015.
On reconsideration counsel submitted a July 27, 2016 statement from J.C., a registered
nurse, who indicated that on May 26, 2015 she observed appellant at work “walking with
difficulty.” She also indicated that appellant complained of pain in her ankle, and as the day
progressed she continued to complain about her ankle pain. J.C. observed that appellant’s ankle
was swollen, and indicated that she helped her with a bandage. She further stated that she and
other coworkers advised appellant to see her physician or go to the emergency room. Appellant
told her that J.C. would go see a physician at personnel health the next day, May 27, 2015.
Although J.C. did not witness the alleged May 26, 2015 employment incident, her reported
observations of appellant on the date in question lend support to appellant’s claimed left ankle
injury. The Board finds that OWCP improperly refused to reopen appellant’s case for further
review of the merits, as the evidence submitted by her in support of her December 5, 2016
reconsideration request is relevant and pertinent new evidence not previously considered.10
Reopening a claim for merit review does not require a claimant to submit all evidence that may be
necessary to discharge her burden of proof.11 If OWCP should determine that the new evidence
submitted lacks probative value, it may deny modification of the prior decision, but only after the
case has been reviewed on the merits.12
The Board finds that the new witness statements and medical report from Dr. Canales
constitute relevant and pertinent new evidence not previously considered by OWCP. Therefore,
they are sufficient to require further review of the case on its merits. The case shall be remanded
to OWCP for consideration of the witness statements, together with the previously submitted
evidence of record, and a decision on the merits as to whether appellant sustained an injury in the
performance of duty on or about May 26, 2015.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim.

10

Id. at § 10.606(b)(2).

11

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

12

See Dennis J. Lasanen, 41 ECAB 933 (1990).

7

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: August 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

